February 22, 1999





NO. 4-98-0140



IN THE APPELLATE COURT



OF ILLINOIS



FOURTH DISTRICT



THE PEOPLE OF THE STATE OF ILLINOIS,	)  Appeal from

          Plaintiff-Appellee,				)  Circuit Court of

          v.							)  Pike County

HENRY B. LEMONS,						)  No. 97CF55

          Defendant-Appellant.			)

)  Honorable

)  Michael R. Roseberry,

)  Judge Presiding.

_______________________________________________________________



PRESIDING JUSTICE KNECHT delivered the opinion of the court:



Following a bench trial, defendant was convicted of aggravated battery and resisting a peace officer (720 ILCS 5/12-

4(b)(8), 31-1 (West 1996)).  He received an extended 10-year term of imprisonment for the aggravated battery and a con­cur­rent 364-

day sentence on the resisting conviction.  On appeal, defen­dant con­tends the court erred in imposing an extended term under sec­

tion 5-5-3.2(b)(1) of the Unified Code of Corrections (Code) (730 ILCS 5/5-5-3.2(b)(1) (West 1996)) because the prior convic­tion used to qualify defendant for the extended term was more than 10 years old.

The facts reveal defendant was convicted of burglary and sentenced to an initial term of 18 months' probation on Feb­ruary 26, 1985.  A petition to revoke that probation was sub­se­quently filed and probation was extended in January 1990.  A second petition to revoke probation was filed in August 1991.  A hearing on that petition was not held, however, until October 31, 1996, at which time probation was revoked and defendant was sen­tenced to 54 months in the Depart­ment of Corrections.  On August 2, 1997, five days after defendant's release from the Department of Cor­rec­tions, he com­mitted the instant offenses for which he stands con­victed.  

During the more than five-year lapse between the filing of the second petition to revoke the burglary proba­tion and his sentence to the Department of Correc­tions upon revo­cation of probation, defendant was absent from the State of Illinois.  The presentence in­vestigation report indi­cates defen­dant was arrested and con­victed of a variety of charg­es in other states during these years.  

Section 5-5-3.2(b)(1) of the Code permits the imposi­tion of an extended-term sentence:

"When a defendant is convicted of any felony, after having been previously con­victed in Illinois or any other juris­diction of the same or *** greater class felony, when such con­viction has occurred within 10 years after the previous conviction, excluding time spent in custody ***."  730 ILCS 5/5-5-3.2(b)(1) (West 1996).

Defendant contends his February 1985 sentence to proba­tion, excluding time spent in custody, occurred more than 10 years prior to his current conviction and, for that reason, does not qualify him for an extended-term sentence.  The State re­sponds that the relevant sentencing date is October 1996, well within the 10-year period, when defendant's probation was re­voked and he was sentenced to the Department of Corrections.

In 
People v. Lewis, 
211 Ill. App. 3d 276, 281, 569 N.E.2d 1221, 1225 (1991), this court held that under section 5-5-

3.2(b)(1) of the Code, the 10-year period runs from conviction to conviction and the date of conviction is the date of entry of the sentencing order.  See also 
People v. Robinson, 
91 Ill. App. 3d 1128, 1130, 414 N.E.2d 1335, 1336 (1980), 
aff'd, 
89 Ill. 2d 469, 433 N.E.2d 674 (1982).  The question before us is whether the date of the first sentence or the date of the last sentence for defendant's burglary conviction should be used to measure the commencement of the 10-year period.  There is no controlling pre­

ce­dent in Illi­nois.  

Defendant urges this court to read the statute literal­ly and find that the date of the initial sentence controls be­cause all subsequent modifications of the original probation order are "resentences" for which defendant was not "recon­victed."  The State responds defendant's argument would cir­cumvent the policy considerations embodied in the extended-term statute and lead to absurd results.  We agree with the State.

In 
Lewis, 
defendant was initially convicted in 1979 in a federal court and sentenced to imprisonment.  The case was reversed and remanded on appeal and, following retrial, defendant was again convicted and resentenced in 1981.  Defendant's 1990 conviction resulted in an extended-term sentence.  Defendant in 
Lewis 
ar­gued his orig­i­nal conviction was outside the 10-year peri­od and use of his 1981 conviction resulted in a more severe penalty due to his legiti­mate use of the appellate process and his suc­cess in having the original conviction overturned.  This court disagreed, con­cluding this was simply a collateral effect of his appeal and was not a situation in which a defendant was more vin­dictively penalized by a sentencing court for successful­

ly ap­pealing.  

Defendant maintains, nevertheless, that in the case of probation revoca­tion, his original conviction has never been overturned.  This ignores the fact, however, that once probation has been revoked the origi­nal sentence no longer exists, and the court is free to impose any sentence it could have originally imposed.  
People v. Miller, 
109 Ill. App. 3d 255, 256-57, 440 N.E.2d 409, 410 (1982).  It would be in­con­gru­ous to sug­gest that a pro­ba­tion­er who com­mits sub­se­quent ille­gal acts or vio­lates the terms of his proba­tion jus­tifying its revo­cation would be in a better position than a de­fen­dant who mounts a suc­cess­ful appeal.  As a New York court has observed under an ex­tend­ed-term sentenc­ing statute substan­tively identical to that in Illi­nois:

"[The second felony offender statute] was not intended to punish an individual for his past conduct, but, rather, to enhance the sentences applicable to a predicate felon who fails to demonstrate that he can function in society in a law-abiding manner for a 10-

year period."  
People v. Bell, 
138 A.D.2d 298, 300, 526 N.Y.S.2d 105, 107 (1988) (Sull­ivan, J., dissenting in part) 
aff'd as modi­fied, 
73 N.Y.2d 153, 165-66, 535 N.E.2d 1294, 1300-01, 538 N.Y.S.2d 754, 760-61 (1989) (agreeing with Justice Sullivan's dissent). 

Cf. Harrell v. State, 
832 S.W.2d 154, 157 (Tex. Crim. App. 1992) (where probation is given on a felony convic­tion, it be­comes final for purposes of enhancement on the date pro­bation is re­

voked).

In 
Robinson, 
the Supreme Court of Illinois stated:

"The aim of recidivist statutes is to impose harsher sentences on offenders whose repeated convictions have shown their resis­tance to correction.  [Citation.]  Realistically, one can assess an offender's tendency to recidi­vism only when, having served his sen­tence, he has returned to society; his behav­ior while in custody can hardly be viewed as a reliable indicator of the likelihood of his committing another offense when released."  
Robinson, 
89 Ill. 2d at 476, 433 N.E.2d at 677-78.

To ignore defendant's purposeful violation of his probation would, in some instances, immunize him from receiving a legiti­

mate ex­tend­ed-term sentence merely because of his original status as a pro­ba­tion­er.  We do not be­lieve the legislature intended such a result.

Accordingly, we hold, for the purpose of applying an ex­

tended-term sentence under section 5-5-3.2(b)(1), the 10-year term begins to run from the date of the last sentence imposed for the same criminal conviction.  In this case, defendant was last sentenced on his 1985 burglary conviction in 1996, slightly more than one year before his convictions in this case.  The extended-

term sentence was properly imposed by the trial court.

For the foregoing reasons, defendant's convictions and sentences are affirmed.

Affirmed.

GARMAN, J., concurs.

COOK, J., dissents.

JUSTICE COOK, dissenting:

I respectfully dissent.  I would hold that the 10-year period within which an extended sentence could be imposed had expired and remand for a new sentencing hearing.

I agree that the date of "conviction" is the date of entry of the sentencing order.  The final judgment in a crimi­nal case is the pronouncement of sentence.  
People v. Allen, 
71 Ill. 2d 378, 381, 375 N.E.2d 1283, 1284 (1978); 
People v. Talach, 
114 Ill. App. 3d 813, 818, 448 N.E.2d 638, 642 (1983).  

In the present case the defendant was sentenced, albeit only to probation, on February 26, 1985.  That order was a final judgment, with all the attributes of a final judgment.  If defen­

dant had been con­victed of a similar or lesser felony within 10 years of that date, exclud­ing time spent in custody, defendant could have been sentenced to an extended term on the basis of the February 26, 1985, convic­tion.  730 ILCS 5/5-5-3.2(b)(1) (West 1996).  That is to say, if defen­dant had been convicted of such a felony by February 26, 1995, the origi­nal conviction would form a suffi­cient predi­cate upon which to base an extended term.  In contrast, in the 
Lewis 
case, relied upon by the majori­ty, it was ulti­mate­ly held that the original convic­tion was never a basis for imposing an extended-term sentence.  

The majority ignores the defendant's 10-year expo­sure to an extended-term sentence and chooses to begin the run­ning of the period a second time, on October 31, 1996, the time when defendant's probation was revoked and defendant was sen­tenced to 54 months in the Department of Corrections.  (The maximum length of a period of probation is four years, but that time may be extend­ed if defendant violates a condition of probation, such as leaving the State without the consent of the court.  730 ILCS 5/5-6-2(b)(1), 5-6-3(a)(4) (West 1996).)  

Section 5-5-3.2(b)(1) clearly states that the 10-year period begins to run on the date of "the previous convic­tion," and once the period begins to run it expires 10 years later, "exclud­ing time spent in custody," not a factor here.  730 ILCS 5/5-5-

3.2(b)(1) (West 1996).  Nothing in section 5-5-3.2(b)(1) justi­

fies begin­ning the running of the period a second time.  There was a resentencing, but defendant was not convicted of any new crime after 1985.  The majori­ty argues that we should not "ignore defendant's purposeful viola­tion of his probation."  Slip op. at 5.  That 1996 conduct, however, was not the basis of any conviction here.  Resentencing following proba­tion revoca­tion is for the original offense, not for the conduct which was the basis of the revoca­tion.  
People v. Young, 
138 Ill. App. 3d 130, 142, 485 N.E.2d 443, 450 (1985).  

We should not ignore the language of the statute in order to carry out what we see as "the policy considerations embodied" in it.  Slip op. at 3.  It is not our func­tion to cure any anomaly which may exist in section 5-5-3.2(b)(1).  
People v. Bole, 
155 Ill. 2d 188, 198-99, 613 N.E.2d 740, 745 (1993).  The surest and most reliable indica­tor of legisla­tive intent is the language of the statute.  
Bole, 
155 Ill. 2d at 198, 613 N.E.2d at 745.  If the legislature had wanted to provide a special rule in probation cases it could easily have done so.  See 
Bole, 
155 Ill. 2d at 198, 613 N.E.2d at 745.